SHARE CANCELLATION AGREEMENT

THIS AGREEMENT made the 17th day of February, 2008

BETWEEN:

BIOPACK ENVIRONMENTAL SOLUTIONS INC.

(the "Company")

AND:

Ricky Chiu, businessman with an address at 18/F Metroplaza, Tower 2, 223 Hing
Fong Road, Kwai Chung, Hong Kong

WHEREAS:

A.           Ricky Chiu is the registered and beneficial owner of 987,733 shares
of the Company’s common stock evidenced by share certificate number 23224
(“Certificate 23224”) and 17,500,000 shares of the Company’s common stock
evidenced by share certificate number 23230 (“Certificate 23230”);

B.            In an effort to enhance the Company’s ability to raise financing
in order to proceed with the implementation of its business plan, Ricky Chiu has
agreed to return to the Company’s treasury an aggregate of 1,800,000 of his
shares of the Company’s common stock (the “Ricky Chiu Shares”), comprised of all
987,733 shares represented by Certificate 23224 and 812,267 of the shares
represented by Certificate 23230; and

C.            Both the Company and Ricky Chiu deem it to be in their respective
best interests to immediately cancel both Certificate 23224 and Certificate
23230 (collectively, the “Certificates”), return the Ricky Chiu Shares to
treasury and issue a remainder Certificate to Ricky Chiu for the balance of the
shares of the Company’s Common Stock owned by Ricky Chiu, ownership of which was
evidenced by Certificate 23230.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein and the payment by the Company to Ricky Chiu of the
sum of ten dollars ($10.00) the receipt and sufficiency of which are hereby
acknowledged by Ricky Chiu, the parties hereby agree to and with each other as
follows:

1.

CANCELLATION OF RICKY CHIU SHARES

1.1

On the date of this Agreement, Ricky Chiu shall deliver to the Company:

 

(a)

the original of the Certificates together with stock powers in the form attached
hereto as Exhibit “A” and endorsed for transfer in blank, with medallion
guaranteed signature(s);

1.2

The Certificates shall be cancelled effective two business days after the date
of this Agreement and the Ricky Chiu Shares shall thereupon be returned to
treasury by the Company.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

1.3

Upon cancellation of the Certificates as contemplated above, the Company shall
promptly cause its transfer agent to issue a replacement share certificate to
Ricky Chiu evidencing his ownership of the 16,687,733 shares of common stock
evidenced by Certificate 23230 that have not been returned to Treasury.

2.

REPRESENTATION AND WARRANTIES

2.1

Ricky Chiu represents and warrants, with the intent that the Company will rely
thereon in entering into this Agreement and in closing the transactions
contemplated hereby, that:

 

(a)

he is the sole beneficial and record owner of the Ricky Chiu Shares;

 

(b)

the Ricky Chiu Shares are free and clear of all liens, mortgages, debentures,
charges, hypothecations, pledges or other security interests or encumbrances of
whatever kind;

 

(c)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Ricky Chiu Shares;

 

(d)

he has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes his legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors.

3.

RELEASE

3.1

Ricky Chiu, together with his heirs, executors, administrators, and assigns,
does hereby remise, release and forever discharge the Company, its respective
directors, officers, shareholders, employees and agents, and their respective
successors and assigns, of and from all claims, causes of action, suits and
demands whatsoever which Ricky Chiu ever had, now or may have howsoever arising
out of the original grant and this cancellation of the Ricky Chiu Shares.

4.

COUNTERPARTS

4.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

5.

ELECTRONIC MEANS

5.1

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

6.

FURTHER ASSURANCES

6.1

As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

7.

PROPER LAW

7.1

This Agreement will be governed by and construed in accordance with the law of
the State of Nevada.

8.

INDEPENDENT LEGAL ADVICE

8.1

Ricky Chiu hereby acknowledges that this Agreement was prepared by Clark Wilson
LLP for the Company and that Clark Wilson LLP does not represent Ricky Chiu. By
signing this Agreement, Ricky Chiu confirms that he fully understands this
Agreement and (a) has obtained independent legal advice or (b) waives his right
to obtain independent legal advice in respect of the transactions described in
this Agreement.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement.

 

/s/ Ricky Chiu

RICKY CHIU

 

BIOPACK ENVIRONMENTAL SOLUTIONS INC.

 

Per:

/s/ Gerald Lau

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

EXHIBIT A

POWER OF ATTORNEY TO TRANSFER SHARES

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
Biopack Environmental Solutions Inc. a total of Nine Hundred Eighty Seven
Thousand Seven Hundred Thirty-Three (987,733) shares of common stock standing in
the name of the undersigned on the books of the said Biopack Environmental
Solutions Inc. represented by certificate number 23224 and hereby irrevocably
constitutes and appoints Madison Stock Transfer Inc. the attorney of the
undersigned to transfer the said shares on the books of the said Biopack
Environmental Solutions Inc. with full power of substitution in the premises.

DATED at ________________, this ______ day of February, 2008.

 

Signed in the presence of:





                                                                               

)

)

)

)

)

RICKY CHIU





Signature

 

 

Signature of transferor guaranteed by:

 

 

 

 

 

*

 

* Authorized Signature Number

 

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

POWER OF ATTORNEY TO TRANSFER SHARES

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
Biopack Environmental Solutions Inc. a total of Eight Hundred Twelve Thousand
Two Hundred Sixty-Seven (812,267) shares of common stock standing in the name of
the undersigned on the books of the said Biopack Environmental Solutions Inc.
represented by certificate number 23230 and hereby irrevocably constitutes and
appoints Madison Stock Transfer Inc. the attorney of the undersigned to transfer
the said shares on the books of the said Biopack Environmental Solutions Inc.
with full power of substitution in the premises.

DATED at ________________, this ______ day of February, 2008.

 

Signed in the presence of:





                                                                               

)

)

)

)

)

RICKY CHIU





Signature

 

 

Signature of transferor guaranteed by:

 

 

 

 

 

*

 

* Authorized Signature Number

 

 

 

 



 

 

 